DETAILED ACTION
This office action is a response to an application filed on 09/27/18 in which claims 1, 3-12, 28-30, 32-36 are pending for examination. Claims 2, 13-27, 31, 37-56 are cancelled.

This is a second Non-Final rejection. New grounds of rejection are made not necessitated by the amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2019 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement was considered by the examiner.

Specification
The amendment filed on 09/13/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
[0125] “accessed via a wireless link such as WiFi or Bluetooth”
Applicant is required to cancel the new matter in the reply to this Office Action.


[0107] Electrodes 194 and 196 enable display of the headwind component velocity 133 and crosswind component velocity [[141]] 142, respectively.
[0118] The “played as” shot [[28]] 228 travels the desired 100 yards.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7-8, 12, 28-30, and 34-35  are rejected under 35 U.S. C. 103 as being obvious over Hamilton (US20150055119) in view of McRae (US20080039962), Dirks (US8055395), Boorman (US8694184), and Hancosky (US9328995).

Examiner’s note: Hamilton (US20150055119) is cited by the Applicant in IDS filed 7/23/2021 (USPGPUB
No. 2).

Regarding Claim 1, Hamilton discloses a method comprising:
providing a laser rangefinder device (Fig. 4A) comprising a processor (Fig. 36: 508; 550; “box 550 represents saved wind data (such as speed and direction) stored in memory in the device, perhaps in processor 508.”[0083]) [ … (1)] and a laser source, the laser rangefinder device emitting a laser beam along a laser beam axis (“Ranging system 504 uses a laser beam to determine the distance to an object or to a target 500, and operates by sending a laser pulse towards target 500 and measuring the time taken by the pulse to be reflected off the target and returned.” [0055]);
determining, with the processor, a device direction, wherein the laser beam axis extends in the device direction (Figs. 37A; 37B and 37C: 570; “FIG. 37A shows a shooter's position 555 relative to a first target 560 at a first range 570,” [0084]);
receiving, by the processor, a signal representative of a wind vector, the wind vector comprising a vector direction and a vector magnitude (Fig. 36; “box 550 represents saved wind data (such as speed and direction) stored in memory in the device, perhaps in processor 508.”[0083]);
determining, with the processor, an angle, the angle extending between the device direction and the vector direction (Fig. 37B: 60 degrees; Fig. 37C: 20 degrees; “FIG. 37B shows that the vector components of the wind can be broken down into a crosswind component and a headwind component, and can then be applied to the stored ballistics information (perhaps from a user profile) to calculate and provide the corrected ballistics solution for the given wind direction and speed. In FIG. 37B. “x” is the crosswind component; “y” is the headwind component. Using the calculation: Sin 30=y/10, and solving for “y” provides the headwind component of 5 mph. And, using the calculation: Cos 30=x/10, and solving for “x” provides the crosswind component of 8.66 mph.”[0085]);
calculating, with the processor, a headwind component velocity based on the angle and the vector magnitude (Fig. 37B: 60 degrees; Fig. 37C: 20 degrees; “FIG. 37B shows that the vector components of the wind can be broken down into a crosswind component and a headwind component, and can then be applied to the stored ballistics information (perhaps from a user profile) to calculate and provide the corrected ballistics solution for the given wind direction and speed. In FIG. 37B. “x” is the crosswind component; “y” is the headwind component. Using the calculation: Sin 30=y/10, and solving for “y” provides the headwind component of 5 mph. And, using the calculation: Cos 30=x/10, and solving for “x” provides the crosswind component of 8.66 mph.”[0085]); 
calculating, with the processor, a crosswind component velocity based on the angle and the vector magnitude (Fig. 37B: 60 degrees; Fig. 37C: 20 degrees; “FIG. 37B shows that the vector components of the wind can be broken down into a crosswind component and a headwind component, and can then be applied to the stored ballistics information (perhaps from a user profile) to calculate and provide the corrected ballistics solution for the given wind direction and speed. In FIG. 37B. “x” is the crosswind component; “y” is the headwind component. Using the calculation: Sin 30=y/10, and solving for “y” provides the headwind component of 5 mph. And, using the calculation: Cos 30=x/10, and solving for “x” provides the crosswind component of 8.66 mph.”[0085]);
[… (2)]; 
[… (3)];
[… (4)];
ranging a distance to an object with the laser source (“Ranging system 504 uses a laser beam to determine the distance to an object or to a target 500, and operates by sending a laser pulse towards target 500 and measuring the time taken by the pulse to be reflected off the target and returned.” [0055]);
identifying a target acquisition mode (“a multi-position button 220, as seen in FIG. 4A. The rangefinder 200 may be operated in multiple “modes” having different functionality. For example, to enter user inputs or data, the rangefinder 200 may be in a “menu mode,” but while in use for ranging purposes may be in a “range mode.”[0057]); and
[… (5)].

However, Hamilton failed to explicitly disclose: 
(1) a processor operatively coupled to a view-thru display;
(2) displaying, on the view-thru display, the headwind component velocity and the crosswind component velocity;
(3) displaying, a first headwind icon or a second headwind icon, the first headwind icon pointing in an upward direction and the second headwind icon pointing in a downward direction;
(4) displaying, on the view-thru display, a first crosswind icon or a second crosswind icon, the first crosswind icon pointing in a leftward direction and the second crosswind icon pointing in a rightward direction; and
(5) indicating to a user the target acquisition mode by way of a peripheral circular alteration of an image in the view-thru display.

McRae discloses a view-thru display operatively coupled to the processor (Fig. 10: 122; “Notice however the insertion of the transmissive liquid crystal display (LCD) 122 that is been placed in the optical path.”[0110]).

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to modify Hamilton’s laser rangefinder device with McRae’s disclosure: Placing a view-thru display assembly in an optical path between the objective optic and the eyepiece optic reduces a number of optical elements required to superimpose display information onto a target image. Such reduction in the number of optical elements predictably leads to reduction in the device fabrication cost, form factor and weight.
Therefore, Hamilton, as modified in view of McRae, teaches (1).

Hamilton, as modified in view of McRae, still does not teach (2) - (5):

Hancosky discloses indicating to a user the target acquisition mode by way of a peripheral circular alteration of an image in the view-thru display (Figs. 13-15: ring 40; “(a) providing a sight aid having an illuminated supplementary sight alignment indicator;” [2; 20-21]).

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to modify Hamilton and McRae disclosure with Hancosky’s disclosure as such modification predictably improves target aiming capabilities of Hamilton/McRae laser rangefinder device, and consequently its marketing appeal to potential buyers like golf players or hunters.
Therefore, Hamilton modified in view of McRae and Hancosky teaches (5).

Hamilton as modified in view of McRae and Hancosky still failed to explicitly disclose (2)-(4).

Boorman discloses displaying the headwind component velocity and the crosswind component velocity (Fig. 8; “wind speed 334, tail wind component 334a, crosswind component 334b” [20; 42-43]).

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to modify Hamilton, McRae, and Hancosky’s device with Boorman’s disclosure as such modification predictably improves situation awareness of a viewer, and, consequently, makes the laser rangefinder device more appealing to potential buyers like golf players or hunters. 
Therefore, Hamilton modified in view of McRae, Hancosky, and Boorman teaches (2).

However, Hamilton, as modified in view of McRae, Hancosky, and Boorman, still failed to explicitly disclose (3) and (4). 

Dirks discloses displaying a first crosswind icon or a second crosswind icon, the first crosswind icon pointing in a leftward direction and the second crosswind icon pointing in a rightward direction (“FIG. 6 depicts exemplary displays of crosswind component indications displayed on a tactical display (PFD).”[2; 57-58]; “a crosswind from the right (graphically depicted "an arrow pointing to the left" as item 164) at 20 knots (alpha-numerically depicted "20" as item 162).”[6; 34-36]).

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to modify Hamilton, McRae, Hancosky, and Boorman’s device with Dirks’ disclosure: Graphical representation of wind direction (crosswind icons pointing in the left/rightward direction) predictably improves device heads up interface which leads to a better situation awareness of a viewer. 
Therefore, Hamilton, as modified in view of McRae, Hancosky, Boorman, and Dirks, teaches (4).

However, Hamilton, as modified in view of McRae, Hancosky, Boorman, and Dirks, still failed to explicitly disclose (3).

However, Hamilton already disclosed (“In FIG. 37B. “x” is the crosswind component; “y” is the headwind component.”[0085]) that the headwind component “y” is orthogonal to the crosswind component “x”. In addition, Dirks teaches crosswind direction graphically depicted as an arrow pointing to the left or to the right on the display (Fig. 6A). 
The person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated by Dirks’ disclosure to introduce graphical presentation of headwind direction, and Hamilton disclosure would have motivated the person of ordinary skill in the art to direct headwind icons pointing up/downward to be orthogonal to the crosswind icon direction. 
Therefore, Hamilton, as modified in view of McRae, Hancosky, Boorman, and Dirks, also teaches (3).
In sum, Hamilton, as modified in view of McRae, Hancosky, Boorman, and Dirks, teaches (1)-(5).

Regarding Claim 3, Hamilton modified in view of McRae, Hancosky, Boorman, and Dirks discloses the method of Claim 1, and, further, presenting the headwind component velocity and the crosswind component velocity numerically. 

Indeed, Boorman’s Fig. 8 clearly shows the headwind component velocity and the crosswind component velocity presented numerically (Fig. 8; “wind speed 334, tail wind component 334a, crosswind component 334b”[20; 42-43]).

Regarding Claim 5, Hamilton modified in view of McRae, Hancosky, Boorman, and Dirks discloses the method of Claim 1, and, further, that the processor obtaining the signal or information of a wind vector by way of a wireless link.

Indeed, Hamilton teaches: “As shown in FIG. 11, for example, the rangefinder 200 may also be capable of linking to and communicating with another device using Bluetooth (as shown in Bluetooth setting 350) or any other suitable wired or wireless connection.”[0067]

Regarding Claim 7, Hamilton modified in view of McRae, Hancosky, Boorman, and Dirks discloses the method of Claim 1, and, further, calculating with the processor a first correction to the laser ranged distance to the object based on the wind vector and displaying a play-as distance that utilized the first correction.

Indeed, Hamilton teaches: “taking a distance measurement to a first target using the ranging system of the rangefinder, the processor calculating elevation and windage hold values based on the distance measurement taken, ballistics data, and wind data provided;” Claim 21; and “FIG. 14 shows the range 380, that is, distance to the target along with elevation hold over value 310 and wind hold value 312 (in MOA).”[0068]

Regarding Claim 8, Hamilton modified in view of McRae, Hancosky, Boorman, and Dirks discloses the method of Claim 7, and, further, calculating with the processor a second correction to the laser ranged distance attributable to a difference in elevation between a location of the laser rangefinder device and the object and combining the second correction with the first correction based on the wind vector.

Indeed, Hamilton teaches: “taking a distance measurement to a first target using the ranging system of the rangefinder, the processor calculating elevation and windage hold values based on the distance measurement taken, ballistics data, and wind data provided;” Claim 21; and “FIG. 14 shows the range 380, that is, distance to the target along with elevation hold over value 310 and wind hold value 312 (in MOA).”[0068]

Regarding Claim 12, Hamilton modified in view of McRae, Hancosky, Boorman, and Dirks discloses the method of Claim 1, and, further, that there is no alteration of a central portion of the image in the target acquisition mode (Hancosky’s . Figs. 13-15: ring 40; “(a) providing a sight aid having an illuminated supplementary sight alignment indicator;” [2; 20-21]).

Regarding Claim 28, Hamilton discloses a laser rangefinder, comprising:
a housing (Fig. 4A);
an objective optic supported by the housing, the objective optic comprising one or more objective lenses (Figs. 4A and 3B; “The emitted laser pulse travels through a transmission lens 503 to target 500, which reflects a portion of the laser pulse back through receiving lens 506” [0055]);
an eyepiece optic supported by the housing, the eyepiece optic comprising one or more eyepiece lenses (Fig. 4A; “FIG. 6 is a view as seen when looking in the rangefinder of FIG. 4 when in “menu mode.”[0022]);
[… (1)];
[… (2)];
[…(3)], wherein the circuitry comprises one or more processors and a non-transitory computer readable medium storing one or more instruction sets, wherein the one or more instruction sets include instructions configured to be executed by the one or more processors to cause the laser rangefinder to (Fig. 36: 508; 550; “box 550 represents saved wind data (such as speed and direction) stored in memory in the device, perhaps in processor 508.”[0083]):
determine a device direction, wherein a laser beam axis extends in the device direction (Figs. 37A; 37B and 37C: 570; “FIG. 37A shows a shooter's position 555 relative to a first target 560 at a first range 570,” [0084]);
determine a wind vector, the wind vector comprising a vector direction and a vector magnitude (“In FIG. 37A, the wind is coming from due north (360°) at a speed of 10 mph; first target 560 is at 300°.”[0084]; and “box 550 represents saved wind data (such as speed and direction) stored in memory in the device, perhaps in processor 508.”[0083]);
determine an angle, the angle extending between the device direction and the vector direction (Fig. 37B: 60 degrees; Fig. 37C: 20 degrees);
calculate a headwind component velocity based on the angle and the vector magnitude (“FIG. 37B shows that the vector components of the wind can be broken down into a crosswind component and a headwind component,”[0085]); 
calculate a crosswind component velocity based on the angle and the vector magnitude (“FIG. 37B shows that the vector components of the wind can be broken down into a crosswind component and a headwind component,”[0085]);
[… (4)];
[… (5)];
[… (6)];
range a distance to an object with the laser source (“Ranging system 504 uses a laser beam to determine the distance to an object or to a target 500, and operates by sending a laser pulse towards target 500 and measuring the time taken by the pulse to be reflected off the target and returned.” [0055]); 
identify a target acquisition mode (“a multi-position button 220, as seen in FIG. 4A. The rangefinder 200 may be operated in multiple “modes” having different functionality. For example, to enter user inputs or data, the rangefinder 200 may be in a “menu mode,” but while in use for ranging purposes may be in a “range mode.”[0057]); and 
[… (7)].

Hamilton failed to explicitly disclose:
(1) (a)a view-thru display assembly disposed along an optical path between the objective optic and the eyepiece optic,
(1) (b) the view-thru display assembly comprises a first transparent sheet and a plurality of electrodes disposed on a first inner surface of the first transparent sheet;
(2) the view-thru display assembly being disposed rearward of the objective optic and the eyepiece optic being disposed rearward of the view-thru display assembly so that a scene or a subject can be viewed through the eyepiece optic and a plurality of display elements selectively displayed by the view-thru display assembly are superimposed on the scene or the subject being viewed;
(3) circuitry operatively coupled to the view-thru display,
 (4) cause the view-thru display to present the headwind component velocity and the crosswind component velocity;
(5) cause the view-thru display to present a selected a first headwind icon or a second headwind icon, the first headwind icon pointing in an upward direction and the second headwind icon pointing in a downward direction;
(6) cause the view-thru display to present one of a first crosswind icon and second crosswind icon, the first crosswind icon pointing in a leftward direction and the second crosswind icon pointing in a rightward direction;

McRae discloses 
a view-thru display assembly disposed along an optical path between the objective optic and the eyepiece optic (Fig. 10: 122; “Notice however the insertion of the transmissive liquid crystal display (LCD) 122 that is been placed in the optical path.”[0110]);
the view-thru display assembly comprises a first transparent sheet and a plurality of electrodes disposed on a first inner surface of the first transparent sheet (“Note that LCDs are transparent in nature until particular segments are activated.” and “Therefore the LCD window 122 will pass the scope image, and segments of the LCD can be activated to superimpose display information onto the scope optics.” [0110]);
the view-thru display assembly being disposed rearward of the objective optic and the eyepiece optic being disposed rearward of the view-thru display assembly so that a scene or subject can be viewed through the eyepiece optic and a plurality of display elements selectively displayed by the view-thru display assembly are superimposed on the scene or subject being viewed (“Now referring to FIG. 11; this illustration depicts the heads-up-display that would be seen through the scope as defined earlier in FIG. 10. Here we have the scope image as seen by the user. Notice reticle 130. Again, this reticle can be of the traditional mechanical nature, or could be produced by the firearm system on the transmissive LCD window.”[0112]); and 
the circuitry operatively coupled to the view-thru display (Fig. 10: 122 and 128; “All of the scope electronics can be connected to the firearm system through electrical connection 128.”[0110]).

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to modify Hamilton’s laser rangefinder with McRae’s disclosure: Placing a view-thru display assembly in an optical path between the objective optic and the eyepiece optic reduces a number of optical elements required to superimpose display information onto a target image. Such reduction in the number of optical elements predictably leads to reduction in the device fabrication cost, form factor and weight.
Therefore, Hamilton, as modified in view of McRae, teaches (1)(a), (1)(b), (2) and (3).

Hamilton, as modified in view of McRae, still does not teach (4) - (7):

Hancosky discloses indicating to a user the target acquisition mode by way of a peripheral circular alteration of an image in the view-thru display (Figs. 13-15: ring 40; “(a) providing a sight aid having an illuminated supplementary sight alignment indicator;” [2; 20-21]).

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to modify Hamilton and McRae’s disclosure with Hancosky’s disclosure as such modification predictably improves target aiming capabilities of Hamilton/McRae laser rangefinder, and, consequently, its marketing appeal to potential buyers like golf players or hunters.
Therefore, Hamilton, as modified in view of McRae and Hancosky, teaches (7).

However, Hamilton modified in view of McRae and Hancosky failed to explicitly disclose (4)-(6).

Boorman discloses presenting the headwind component velocity and the crosswind component velocity (Fig. 8; “wind speed 334, tail wind component 334a, crosswind component 334b”[20; 42-43]).

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to modify Hamilton, McRae, and Hancosky’s device with Boorman’s disclosure as such modification predictably improves situation awareness of a viewer, and, consequently, makes the laser rangefinder more appealing to potential buyers like golf players or hunters.
Therefore, Hamilton, modified in view of McRae, Hancosky and Boorman, teaches (4). 

However, Hamilton modified in view of McRae, Hancosky and Boorman failed to explicitly disclose (5)-(6).

Dirks discloses causing the view-thru display to present one of a first crosswind icon and second crosswind icon, the first crosswind icon pointing in a leftward direction and the second crosswind icon pointing in a rightward direction (“FIG. 6 depicts exemplary displays of crosswind component indications displayed on a tactical display (PFD).”[2; 57-58] and “a crosswind from the right (graphically depicted "an arrow pointing to the left" as item 164) at 20 knots (alpha-numerically depicted "20" as item 162).”[6; 34-36]).

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to modify Hamilton, McRae, Hancosky, and Boorman’s laser rangefinder with Dirks’ disclosure: Graphical presentation of wind direction (crosswind icons pointing in the left/rightward direction) predictably improves device heads up interface which leads to a better situation awareness of a viewer.
Therefore, Hamilton, modified in view of McRae, Hancosky, Boorman and Dirks, teaches (6).

Hamilton, modified in view of McRae, Hancosky, Boorman and Dirks, failed to explicitly disclose (5).

However, Hamilton already disclosed (“In FIG. 37B. “x” is the crosswind component; “y” is the headwind component.”[0085]) that the headwind component “y” is orthogonal to the crosswind component “x”. In addition, Dirks teaches crosswind direction graphically depicted as an arrow pointing to the left or to the right on the display (Fig. 6A). 
The person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated by Dirks’ disclosure to introduce graphical presentation of headwind direction, and Hamilton disclosure would have motivated the person of ordinary skill in the art to direct headwind icons pointing up/downward to be orthogonal to the crosswind icon direction.
Therefore, Hamilton, as modified in view of McRae, Hancosky, Boorman, and Dirks, also teaches (5).
In sum, Hamilton, as modified in view of McRae, Hancosky, Boorman, and Dirks, teaches (1)-(7).

Regarding Claim 29, Hamilton modified in view of McRae, Hancosky, Boorman and Dirks discloses the laser rangefinder of Claim 28, and, further, calculating the crosswind component velocity comprises multiplying the vector magnitude by a sin of the angle.

Indeed, Hamilton teaches: Fig. 37B; “And, using the calculation: Cos 30=x/10, and solving for “x” provides the crosswind component of 8.66 mph.”[0085]

Regarding Claim 30, Hamilton modified in view of McRae, Hancosky, Boorman and Dirks discloses the laser rangefinder of Claim 28, and, further, that determining the device direction comprises analyzing a signal from a digital compass.

Indeed, Hamilton teaches: “If the rangefinder includes a built-in compass, which can also compensate for magnetic variation, the rangefinder 200 will also record the true bearing it is facing when wind data is being entered by the user, or when calculating a range.”[0076]

Regarding Claim 34, Hamilton modified in view of McRae, Hancosky, Boorman and Dirks discloses the laser rangefinder of Claim 28, and, further, determining the wind vector comprises receiving wind information via a wireless link.

Indeed, Hamilton teaches: “As shown in FIG. 11, for example, the rangefinder 200 may also be capable of linking to and communicating with another device using Bluetooth (as shown in Bluetooth setting 350) or any other suitable wired or wireless connection.”[0067]

Regarding Claim 35, Hamilton modified in view of McRae, Hancosky, Boorman and Dirks discloses the laser rangefinder of Claim 34, and, further, that the wireless link comprises one of WIFI and Bluetooth.

Indeed, Hamilton teaches: “As shown in FIG. 11, for example, the rangefinder 200 may also be capable of linking to and communicating with another device using Bluetooth (as shown in Bluetooth setting 350) or any other suitable wired or wireless connection.”[0067]

Claim 4 is rejected under 35 U.S. C. 103 as being obvious over Hamilton (US20150055119) in view of McRae (US20080039962), Dirks (US8055395), Boorman (US8694184), Hancosky (US9328995), and Feyereisen (US20070085706).

Regarding Claim 4, Hamilton modified in view of McRae, Hancosky, Boorman, and Dirks discloses the method of Claim 1, but stops short disclosing presenting the headwind component velocity and the crosswind component velocity each by way of a respective tail behind one of the headwind icons and one of the crosswind icons. 

Feyereisen teaches presenting a wind component velocity by way of a respective tail behind a wind icon (Figs. 2A and 2C;” the length of force direction symbol 202 is scaled to indicate magnitude, as shown in FIG. 2C.”).

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to modify Hamilton, McRae, Hancosky, Boorman and Dirks’ disclosure with Feyereisen’s teachings: Graphical presentation of wind magnitude predictably improves device heads up interface which leads to a better situation awareness of a viewer (especially when decision making time is limited).

Claims 6, 32 and 33 are rejected under 35 U.S. C. 103 as being obvious over Hamilton (US20150055119) in view of McRae (US20080039962), Dirks (US8055395), Boorman (US8694184), Hancosky (US9328995), and Clark (US20030163278).

Regarding Claim 6, Hamilton modified in view of McRae, Hancosky, Boorman, and Dirks discloses the method of Claim 1, but failed to disclose obtaining the signal representative of a wind vector from a wind sensor attached to the range finder.

Clark teaches a wind sensor providing a signal representative of a wind vector (“FIG. 1 is a front view of a golf wind gauge in an illustrative embodiment of the present invention.”[0017]).

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to modify Hamilton, McRae, Hancosky, Boorman, and Dirks’ disclosure with Clark’s teachings. 

In particular, the person of ordinary skill in the art would have been motivated by Hamilton’s statement: “It would thus be advantageous to have a device or feature built into rangefinder that aids the user in keeping track of their wind direction and velocity.”[0010] The person of ordinary sill in the art would have been motivated to modify the laser rangefinder device with its own wind sensor, as such modification predictably assures device performance in the remote location where current wind information is not available wirelessly. 

Regarding Claim 32, Hamilton modified in view of McRae, Hancosky, Boorman and Dirks discloses the laser rangefinder of Claim 28, but stops short disclosing that the vector direction comprises a compass heading with a value between 0 and 360 degrees.

Clark teaches: Fig. 10; “The display 8 comprises and outer ring 180 that represents the compass of directions that the wind may come from. Twelve wind direction icons 182 are spaced at thirty-degree intervals about the compass 180.”[0061]

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to incorporate Clark’s wind gauge into Hamilton, McRae, Hancosky, Boorman, and Dirks’ laser rangefinder. 

In particular, the person of ordinary skill in the art would have been motivated by Hamilton’s statement: “It would thus be advantageous to have a device or feature built into rangefinder that aids the user in keeping track of their wind direction and velocity.”[0010] The person of ordinary sill in the art would have been motivated to modify the laser rangefinder device with a wind gauge, as such modification predictably assures device performance in the remote location where current wind information is not available wirelessly.

Regarding Claim 33, Hamilton modified in view of McRae, Hancosky, Boorman and Dirks discloses the laser rangefinder of Claim 28, but stops short disclosing that determining the wind vector comprises analyzing, with the processor, a signal from a wind sensor.

Clark discloses: “FIG. 4 is a functional block diagram of a golf wind gauge in an illustrative embodiment of the present invention.”[0020]

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to incorporate Clark’s wind gauge in Hamilton, McRae, Hancosky, Boorman, and Dirks’ laser rangefinder. 

In particular, the person of ordinary skill in the art would have been motivated by Hamilton’s statement: “It would thus be advantageous to have a device or feature built into rangefinder that aids the user in keeping track of their wind direction and velocity.”[0010] The person of ordinary sill in the art would have been motivated to modify the laser rangefinder device with a wind sensor, as such modification predictably assures device performance in the remote location where current wind information is not available wirelessly.

Claims 9-11 are rejected under 35 U.S. C. 103 as being obvious over Hamilton (US20150055119) in view of McRae (US20080039962), Dirks (US8055395), Boorman (US8694184), Hancosky (US9328995), and Hocknell (US20080198356).

Regarding Claim 9, Hamilton modified in view of McRae, Hancosky, Boorman, and Dirks discloses the method of Claim 1, and, furthermore, indicating to the user the target acquisition mode by way of a peripheral illumination of the display (Hancosky’s . Figs. 13-15: ring 40; “(a) providing a sight aid having an illuminated supplementary sight alignment indicator;” [2; 20-21]).

However, Hamilton modified in view of McRae, Hancosky, Boorman, and Dirks failed to disclose that the object, ranged to with the laser source, is a flagstick. 

Hocknell teaches ranging a distance to a flagstick on a golf course with the laser source.

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been highly motivated to modify Hamilton, McRae, Hancosky, Boorman, and Dirks’ disclosure with Hocknell’s teachings as a direct statement about possibility to use the laser rangefinder device on a golf course would predictably boost its marketing appeal to potential buyers. 

Regarding Claim 10, Hamilton modified in view of McRae, Hancosky, Boorman, and Dirks discloses the method of Claim 1, but fails to teach that the object at or near a target of interest selected from a flagstick, a hazard or layup point.

Hocknell teaches that the object at or near a target of interest is a flagstick on a golf course.

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been highly motivated to modify Hamilton, McRae, Hancosky, Boorman, and Dirks’ disclosure with Hocknell’s teachings as a direct statement about possibility to use the laser rangefinder device on a golf course would predictably boost its marketing appeal to potential buyers. 

Regarding Claim 11, Hamilton modified in view of McRae, Hancosky, Boorman, and Dirks discloses the method of Claim 1, but fails to teach that the object is a flagstick.

Hocknell teaches that the object is a flagstick on a golf course.

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been highly motivated to modify Hamilton, McRae, Hancosky, Boorman, and Dirks’ disclosure with Hocknell’s teachings as a direct statement about possibility to use the laser rangefinder device on a golf course would predictably boost its marketing appeal to potential buyers.

Claim 36 is rejected under 35 U.S. C. 103 as being obvious over Hamilton (US20150055119) in view of McRae (US20080039962), Clark (US20030163278), and Hancosky (US9328995).

Regarding Claim 36, Hamilton discloses a laser rangefinder, comprising:
a housing (Fig. 4A);
an objective optic supported by the housing, the objective optic comprising one or more objective lenses (Figs. 4A and 3B; “The emitted laser pulse travels through a transmission lens 503 to target 500, which reflects a portion of the laser pulse back through receiving lens 506”[0055]);
an eyepiece optic supported by the housing, the eyepiece optic comprising one or more eyepiece lenses (Fig. 4A; “FIG. 6 is a view as seen when looking in the rangefinder of FIG. 4 when in “menu mode.”[0022]);
[ …(1)];
[…(2)];
[…(3)];
[…(4)], where in the circuitry comprises one or more processors and a non-transitory computer readable medium storing one or more instruction sets, wherein the one or more instruction sets include instructions configured to be executed by the one or more processors (Fig. 36: 508; 504; 550; “box 550 represents saved wind data (such as speed and direction) stored in memory in the device, perhaps in processor 508.”[0083]) to cause the laser rangefinder to:
determine a device direction, wherein a laser beam axis extends in the device direction (Figs. 37A; 37B and 37C: 570; “FIG. 37A shows a shooter's position 555 relative to a first target 560 at a first range 570,” [0084]);
determine a wind vector, the wind vector comprising a wind direction and a wind magnitude (“In FIG. 37A, the wind is coming from due north (360°) at a speed of 10 mph; first target 560 is at 300°.” [0084] and Fig. 36; “box 550 represents saved wind data (such as speed and direction) stored in memory in the device, perhaps in processor 508.”[0083]);
determine an angle, the angle extending between the device direction and the wind direction (Fig. 37B: 60 degrees; Fig. 37C: 20 degrees;);
identify a selected icon based on the angle (“As shown in FIGS. 13 and 33 a wind indicator 512 is provided in the display 300.” [0075]);
[… (5)] [to present] the selected icon for viewing through the eyepiece optic (“FIG. 13 shows the wind speed 314 and direction (via wind indicator 512)”[0068]); 
[… (6)] [to present] a wind magnitude icon for viewing through the eyepiece optic (“FIG. 13 shows the wind speed 314 and direction (via wind indicator 512)”[0068]);
range a distance to an object with the laser source (“Ranging system 504 uses a laser beam to determine the distance to an object or to a target 500, and operates by sending a laser pulse towards target 500 and measuring the time taken by the pulse to be reflected off the target and returned.” [0055]);
identify a target acquisition mode (“a multi-position button 220, as seen in FIG. 4A. The rangefinder 200 may be operated in multiple “modes” having different functionality. For example, to enter user inputs or data, the rangefinder 200 may be in a “menu mode,” but while in use for ranging purposes may be in a “range mode.”[0057]); and
[… (7)].

However, Hamilton failed to disclose:
(1) (a) a view-thru display assembly disposed along an optical path between the objective optic and the eyepiece optic;
(1) (b) the view-thru display assembly comprises a first transparent sheet and a plurality of electrodes disposed on a first inner surface of the first transparent sheet;
(2) the view-thru display assembly being disposed rearward of the objective optic and the eyepiece optic being disposed rearward of the view-thru display assembly so that a scene or the subject can be viewed through the eyepiece optic and a plurality of display elements selectively displayed by the view-thru display assembly are superimposed on the scene or the subject being viewed;
(3) the view-thru display including a plurality of selectively displayable icons disposed along an arcuate path in the following sequential order a zeroth icon, a first icon, a second icon, a third icon, a fourth icon, a fifth icon, a six icon, and a seventh icon;
(4) circuitry operatively coupled to the view-thru display; 
(5) cause the view-thru display to present the selected icon for viewing through the eyepiece optic;
(6) cause the view-thru display to present a wind magnitude icon for viewing through the
eyepiece optic; and
(7) indicate to a user the target acquisition mode by way of a peripheral circular alteration of an image in the view-thru display.

McRae discloses
a view-thru display assembly disposed along an optical path between the objective optic and the eyepiece optic (Fig. 10: 122; “Notice however the insertion of the transmissive liquid crystal display (LCD) 122 that is been placed in the optical path.”[0110]);
the view-thru display assembly comprises a first transparent sheet and a plurality of electrodes disposed on a first inner surface of the first transparent sheet (“Note that LCDs are transparent in nature until particular segments are activated.” and “Therefore the LCD window 122 will pass the scope image, and segments of the LCD can be activated to superimpose display information onto the scope optics.” [0110]);
the view-thru display assembly being disposed rearward of the objective optic and the eyepiece optic being disposed rearward of the view-thru display assembly (Fig. 10) so that a scene or subject can be viewed through the eyepiece optic and a plurality of display elements selectively displayed by the view-thru display assembly are superimposed on the scene or subject being viewed (“Now referring to FIG. 11; this illustration depicts the heads-up-display that would be seen through the scope as defined earlier in FIG. 10. Here we have the scope image as seen by the user. Notice reticle 130. Again, this reticle can be of the traditional mechanical nature, or could be produced by the firearm system on the transmissive LCD window.” [0112] and “Therefore the LCD window 122 will pass the scope image, and segments of the LCD can be activated to superimpose display information onto the scope optics.” [0110]); and
the circuitry operatively coupled to the view-thru display (Fig. 10: 122 and 128; “All of the scope electronics can be connected to the firearm system through electrical connection 128.”[0110]).

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to modify Hamilton’s laser rangefinder with McRae’s disclosure: Placing a view-thru display assembly in an optical path between the objective optic and the eyepiece optic reduces a number of optical elements required to superimpose heads up display information onto a target image. Such reduction in the number of optical elements predictably leads to reduction in the device fabrication cost, form factor and weight.
Therefore, Hamilton, as modified in view of McRae, teaches (1)-(2) and (4).

However, Hamilton in view of McRae failed to disclose (3); (5)-(7).

Clark discloses a plurality of selectively displayable icons disposed along an arcuate path in the following sequential order a zeroth icon, a first icon, a second icon, a third icon, a fourth icon, a fifth icon, a six icon, and a seventh icon (Fig. 10: wind direction icons 182; “The display 8 is a liquid crystal display with plural individual icons that can be individually activated by the controller in the illustrative embodiment. The display 8 comprises and outer ring 180 that represents the compass of directions that the wind may come from. Twelve wind direction icons 182 are spaced at thirty-degree intervals about the compass 180.”[0061]).

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to modify Hamilton and McRae’s laser rangefinder with Clark’s disclosure as such modification predictably improves situation awareness of a viewer (by displaying a wind direction provided by a wind gauge), and, consequently, makes the laser rangefinder more appealing to potential buyers like golf players or hunters.
Therefore, Hamilton, as modified in view of McRae and Clark, teaches (3).

However, Hamilton in view of McRae and Clark failed to explicitly disclose (5)-(7).

Hancosky discloses indicating to a user the target acquisition mode by way of a peripheral circular alteration of an image (Figs. 13-15: ring 40; “(a) providing a sight aid having an illuminated supplementary sight alignment indicator;” [2; 20-21]).

A person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to modify Hamilton, McRae, and Clark’s disclosure with Hancosky’s disclosure as such modification predictably improves target aiming capabilities of Hamilton/McRae/Clark’s laser rangefinder, and, consequently, its marketing appeal to potential buyers like golf players or hunters.
Therefore, Hamilton, as modified in view of McRae, Clark, and Hancosky, teaches (7).

Hamilton as modified in view of McRae, Clark, and Hancosky still failed to explicitly disclose (5)-(6).

However, McRae discloses the view-thru LCD display assembly along the optical path between the objective optics and the eyepiece optics. McRae teaches: “This LCD is used to superimpose firearm system information onto the scope optics…Therefore the LCD window 122 will pass the scope image, and segments of the LCD can be activated to superimpose display information onto the scope optics.” [0110] As Hamilton discloses presenting selected icons for viewing through the eyepiece optics, the person of ordinary skill in the art prior the effective filing date of the claimed invention would have been motivated to present Hamilton’s selected icons by activating the segments of McRae’s view-thru LCD display.
Therefore, Hamilton, modified in view of McRae, Clark, and Hancosky, also teaches (5)-(6).
In sum, Hamilton, as modified in view of McRae, Clark, and Hancosky, teaches (1)-(7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US8074394 by Lowrey;
US 7905046 by Smith;
US8453368 by Bockmon teach application of a LCD display in a laser rangefinder.
US 9310165 by Bell;
US 20130119257 by Ikeda;
US 6681512 by Sammut teach a peripheral circular alteration of an image to indicate a target acquisition mode.
US 6154143 by Robinson;
US 6066046 by Yamamoto teach displaying wind components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV LEVENETS whose telephone number is (571)272-8338. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao, Yuqing can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV LEVENETS/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645